Citation Nr: 1429526	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-43 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2.  Entitlement to service connection for a left arm disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to April 1993. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for both a sleep disorder and a left arm disorder.  

In June 2012, the Veteran was afforded a hearing before an Acting Veterans Law Judge (AVLJ) sitting at the RO.  A transcript of that hearing was prepared and incorporated into the record.  The AVLJ who conducted that hearing has since left the Board, and the Veteran elected to have another hearing, which was held in August 2013 before the undersigned AVLJ.  The Board notes that in April 2013, it remanded this matter to RO so that the requested new hearing could be scheduled.  Transcripts of both hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development, as detailed below, is necessary before the Board may adjudicate these claims.  Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  The record reflects a current diagnosis of obstructive sleep apnea (OSA).  The Veteran contends that symptoms consistent with OSA existed since service.  He also supplied a statement from his former wife, who was married to him while he was in service, indicating that he would stop breathing and "swing" in his sleep.  As such, a medical opinion is necessary regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's OSA is related to his service. 

The examiner must review all pertinent documents in the claims file in conjunction with the examination.  A rationale must be provided for all opinions and conclusions expressed in a typewritten report, and the report must state whether the requested review of the record took place.

2.  Schedule a VA orthopedic examination.  The examiner is to determine whether the Veteran has an extant left arm disability.  In service, the Veteran complained of left arm pain, but he also reported a left upper extremity fracture that occurred several years prior to enlistment.  An opinion is needed to address the etiologies of the disorders diagnosed, especially in terms of their purported relationship or correlation with the Veteran's service.

To this end, the examiner must review all of the pertinent records in the claims file in addition to obtaining a comprehensive history from the Veteran and examining him personally.

The following questions must be specifically answered:

(a) Did the Veteran clearly and unmistakably have a left arm disability prior to service.  

(b) If he did, is there also clear and unmistakable evidence this pre-existing condition was not aggravated beyond its natural progression during or by service?

(c) If there is not this required clear and unmistakable evidence to satisfy this two-prong analysis, i.e., to establish the preexistence of the left arm disability disorder and that it was not aggravated during or by the Veteran's service beyond its natural progression, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any current left arm disability is etiologically related to service.  As to each left arm disability diagnosed, an approximately date of onset must be provided.

"Clear and unmistakable evidence" is a more formidable evidentiary burden of proof than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

A rationale must be provided for all opinions and conclusions expressed in a typewritten report, and the report must state whether the requested review of the record took place.

3.  Then readjudicate the claims.  If these claims are denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



